United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1245
                        ___________________________

                            United States of America

                                     Plaintiff - Appellee

                                       v.

                        Marques Smith, also known as CC

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                    for the District of South Dakota - Pierre
                                 ____________

                         Submitted: December 15, 2020
                             Filed: July 20, 2021
                                ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

KOBES, Circuit Judge.

       A jury convicted Marques Smith for conspiracy to distribute a controlled
substance. We affirm the district court’s 1 denial of his motion for judgment of
acquittal.


      1
        The Honorable Roberto A. Lange, Chief Judge, United States District Court
for the District of South Dakota.
                                          I.

      Smith was indicted for conspiracy to distribute methamphetamine in violation
of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A). The Government filed a
superseding indictment and information alleging Smith had a prior conviction for a
serious drug felony. Smith decided to go to trial.

                                          A.

       Smith tried to prevent the Government from offering evidence that he
trafficked synthetic marijuana and that he possessed a firearm. The district court
admitted the evidence, finding the drug trafficking and firearm possession were
intrinsic to the conspiracy.

      The day before trial, the Government gave Smith a “document dump” that
included hundreds of pages of witness statements. Smith says that many of the
documents had information he had not seen before. The Government says it
followed the district court’s discovery order and timely released previously redacted
discovery, but the only differences between what he received earlier and what he
received the day before trial were personal identifiers (e.g., social security numbers)
and information about unrelated investigations. According to the Government,
names of witnesses were never redacted. Neither redacted nor unredacted
documents are in the record on appeal.

      Smith argues he was unable to fully review the document dump before trial
because of a district court Standing Order. The Standing Order bars counsel from
leaving copies of sealed or restricted documents with a criminal defendant in
custody:




                                         -2-
      Federal court officers or employees (including probation officers and
      federal public defender staff), retained counsel, appointed CJA panel
      attorneys, and any other person in an attorney-client relationship with a
      detained or incarcerated person may, consistent with this order, review
      any sealed or restricted portions of the file with their client, but may not
      provide copies to the defendant.

United States District Court, District of South Dakota, Amended Standing Order 16-
04.6.

       At the pretrial conference, Smith’s lawyer asked to leave the documents with
Smith. The court refused because it was concerned cooperating witnesses could be
housed in the same jail. Counsel then asked if the documents could be left in a
visitation room for Smith to review. The district judge said this would be okay if
the jail allowed it. The jail refused, and counsel did not review the unredacted
discovery with Smith before trial.

      Smith never objected that the Standing Order violated the Constitution or the
Federal Rules of Criminal Procedure. Nor did he move for a continuance after his
requests were refused.

                                          B.

       Sara Pray, who met Smith in 2011, was the first witness at trial. 2 Smith gave
Pray methamphetamine within a month of meeting her. For the next six years, they
distributed methamphetamine together. Pray saw multiple people pay Smith for
methamphetamine using cash and, in one case, a silver handgun. According to Pray,
Smith had methamphetamine “every time [she] was around him.” Trial Tr. 23.

     Pray also testified that she went on multiple trips with Smith to get
methamphetamine. Each time, they purchased multiple ounces of

      2
        While Smith disputes the reliability of much of the evidence presented at
trial, we describe the case the jury heard at trial.
                                          -3-
methamphetamine, including two trips when they purchased one and two pounds of
methamphetamine, respectively. Pray also testified that Smith would pick up
marijuana in Colorado Springs.

      Smith’s other distributors also testified. Brooke Shields (not that Brooke
Shields) met Smith in 2015. Over two years, she sold half a pound of
methamphetamine for Smith. Shields knew Smith usually had an ounce of
methamphetamine with him.

      Ashley Ross also sold methamphetamine for Smith. After her main source of
methamphetamine was cut off, Ross made between $1,000 and $3,000 selling for
Smith. Ross also saw Smith sell methamphetamine to “[a]t least 15” others. Trial
Tr. 86.

       Several direct and downstream purchasers also testified. Shanna St. Cloud
said she purchased methamphetamine from one of Smith’s intermediaries. Franki
Zephier testified she accepted methamphetamine from Smith as a form of rent
payment. Merle Seeking Land said he purchased methamphetamine directly from
Smith.

       Members of Smith’s sales network also testified about synthetic marijuana.
Pray and Ross testified that they saw Smith selling synthetic marijuana and Shields
said she purchased synthetic marijuana from Smith.

       A few of the witnesses also testified that Smith possessed firearms. In
addition to seeing Smith trade methamphetamine for a firearm, Pray saw Smith with
a gun several other times. Zephier once saw a gun through Smith’s shirt and pants.
Seeking Land saw Smith with two handgun magazines when he bought
methamphetamine from him.




                                        -4-
                                        C.

       The jury convicted Smith of conspiracy to distribute more than 500 grams of
methamphetamine. Smith filed a motion for a judgment of acquittal, or in the
alternative, for a new trial, arguing there was insufficient evidence and that the
evidence of marijuana trafficking and firearm possession were improperly admitted.
The district court denied the motion and sentenced him to 235 months in prison,
followed by 10 years of supervised release. This appeal followed.

                                        II.

       Smith first argues that the district court erred by admitting evidence he
possessed guns and trafficked synthetic marijuana because it was unlawful
propensity evidence under Federal Rule of Evidence 404(b). We review a district
court’s decision to admit Rule 404(b) evidence for an abuse of discretion and will
reverse “only when the evidence clearly had no bearing on the case and was
introduced solely to show defendant’s propensity to engage in criminal misconduct.”
United States v. Young, 753 F.3d 757, 767 (8th Cir. 2014) (citation omitted).

      Rule 404(b)(1) provides that “[e]vidence of any other crime, wrong, or act is
not admissible to prove a person’s character in order to show that on a particular
occasion the person acted in accordance with the character.” “Rule 404(b) applies
only to extrinsic, not intrinsic, evidence.” Young, 753 F.3d at 770. “Evidence of
other wrongful conduct is considered intrinsic when it is offered for the purpose of
providing the context in which the charged crime occurred.” Id. (citation omitted).
That is, intrinsic evidence “completes the story or provides a total picture of the
charged crime.” Id. (citation omitted).

      We first address the guns, then the evidence of Smith’s trafficking synthetic
marijuana.



                                        -5-
                                         A.

       Smith argues that the district court abused its discretion by permitting
testimony that he possessed firearms. The district court found the evidence was
intrinsic. We agree. “Weapons are key tools in the drug trade and can be evidence
of a drug conspiracy.” United States v. Dierling, 131 F.3d 722, 732 (8th Cir. 1997).
Smith argues that the tools-of-the-drug-trade analysis doesn’t work here because the
guns were not closely tied to Smith’s alleged drug conspiracy. But a firearm’s
proximity to drugs is an avenue to admissibility at trial. See United States v.
Marquez, 605 F.3d 604, 610 (8th Cir. 2010) (“Firearms may be probative of an
ongoing drug conspiracy, especially when they are found in close proximity to
drugs.”).

       At trial, Merle Seeking Land testified that he saw Smith with an ammunition
magazine when he bought methamphetamine. Sara Pray also testified that she saw
Smith trade methamphetamine for a gun. This testimony closely tied the firearm
possession to the drugs, so we find no abuse of discretion in admitting the firearm
as intrinsic evidence. 3

                                         B.

       Smith next argues that the district court abused its discretion by admitting
evidence that he trafficked synthetic marijuana. Smith asks us to follow a decision
from the Seventh Circuit holding that Rule 404(b) evidence may not be used for
identification purposes where it masquerades as pure propensity evidence. United
States v. Gomez, 763 F.3d 845, 863 (7th Cir. 2014) (en banc). Gomez involved a
conspiracy to distribute cocaine. Prior to trial, the district court admitted evidence
of a small amount of cocaine found in the defendant’s bedroom to show that he was
attached to a pseudonym involved in a cocaine dealing conspiracy, despite no


      3
      Because Smith traded methamphetamine for a firearm, the testimony about
Smith’s firearm ownership was also direct evidence of distribution.
                                       -6-
evidence that the cocaine in the bedroom was the product of the conspiracy. Id. at
852. Because there was no evidence linking the cocaine found in the bedroom to the
cocaine distributed by the conspiracy, the court found that the cocaine was used as
improper propensity evidence to show that because the defendant owned cocaine, he
was also distributing cocaine. Id. at 863.

      Gomez is a different case: there was no evidence tying the cocaine to the
conspiracy. Here, the evidence of the marijuana trafficking was contemporaneous
and intertwined with the conspiracy to distribute methamphetamine. Indeed, the
Seventh Circuit suggested that it would be permissible to admit the evidence under
circumstances like this. See id.

        In United States v. Thomas, we held that a defendant’s distribution of crack
cocaine was intrinsic evidence where it was “blended or connected” to the
underlying charge of heroin distribution. 760 F.3d 879, 884–85 (8th Cir. 2014)
(citation omitted). Members of the conspiracy testified that they bought both crack
and heroin from the defendant. Id. The same is true here. Smith’s downstream and
midstream customers testified to buying both methamphetamine and synthetic
marijuana. We find no abuse of discretion in admitting the evidence of synthetic
marijuana trafficking as intrinsic to his methamphetamine distribution.

                                        III.

       Smith next challenges the district court’s denial of his request to review the
sealed discovery without counsel supervision. He makes two arguments. First, he
claims that the district court’s Standing Order violates Federal Rule of Criminal
Procedure 16(d)(1). Second, he says that the rule and timing of the unredacted
disclosure violated his Sixth Amendment right to cross-examination and that he was
materially prejudiced because he was unable to prepare for cross-examining
witnesses at trial.



                                         -7-
                                          A.

       Smith’s first argument fails on its own terms. Smith claims that the district
court’s Standing Order violates Rule 16(d)(1), which he says provides that “[u]pon
a sufficient showing the court may at any time order that the discovery or inspection
be denied, restricted, or deferred.” Smith Br. 27 (alteration in original). According
to Smith, the Standing Order flouts the “sufficient showing” requirement.

       But Rule 16(d)(1) does not have a “sufficient showing” requirement. Instead,
it says only that “[a]t any time the court may, for good cause, deny, restrict, or defer
discovery or inspection, or grant other appropriate relief.” Fed. R. Crim. P. 16(d)(1).
So the Standing Order does not run afoul of Rule 16(d)(1).

                                          B.

       Smith next argues that the Standing Order, combined with the timing of the
disclosure, violated his Sixth Amendment right to cross-examination. Smith did not
make this argument to the district court, nor did he request a continuance, so we
review for plain error. See United States v. Clarke, 564 F.3d 949, 957 (8th Cir.
2009). To show plain error, Smith must show that (1) the district court committed
an error; (2) the error is plain; and (3) the error affects his substantial rights. See
United States v. Coleman, 961 F.3d 1024, 1027 (8th Cir. 2020). Assuming the first
three prongs are met, “[w]e will exercise our discretion to correct such an error only
if it seriously affects the fairness, integrity or public reputation of judicial
proceedings.” Id. (citation omitted). Smith bears the burden of establishing all four
prongs of plain-error review. See United States v. Barthman, 919 F.3d 1118, 1121
(8th Cir. 2019).

      On the record before us, Smith cannot show any purported error affected his
substantial rights. The Government contends that Smith received all necessary
discovery a week before trial. Smith says that is not true. Neither the redacted nor
unredacted witness statements are part of the appellate record, nor can we find them
                                          -8-
in the district court’s docket. See Smith Add. (only including final judgment, one-
page order requiring discovery in compliance with standing order, and minute order
granting in part and denying in part motion in limine); D. Ct. Dkt. 94 (appeals record
transmitted to court of appeals only including sentencing documents, transcripts of
pretrial conference and jury trial, and jury trial exhibits). We have no basis for
judging the degree of prejudice—if any. Cf. Rodgers v. City of Des Moines, 435
F.3d 904, 908 (8th Cir. 2006) (“Without some guidance, we will not mine a summary
judgment record searching for nuggets of factual disputes to gild a party’s
arguments.”). Smith therefore did not meet his burden of showing plain error.

                                         IV.

      Smith’s final argument is that there was insufficient evidence to support his
conviction for conspiracy to distribute methamphetamine. We review challenges to
the sufficiency of the evidence de novo. United States v. Johnson, 745 F.3d 866,
868–69 (8th Cir. 2014). “We view the evidence in the light most favorable to the
guilty verdict, granting all reasonable inferences that are supported by that
evidence.” United States v. Sullivan, 714 F.3d 1104, 1107 (8th Cir. 2013) (citation
omitted). “We will reverse a conviction only if no reasonable jury could have found
the defendant guilty beyond a reasonable doubt.” Id. (citation omitted).

       Smith says the Government did not show an agreement or common
understanding necessary to sustain a conspiracy conviction. “To establish that a
defendant conspired to distribute drugs under 21 U.S.C. § 846, the government must
prove: (1) that there was a conspiracy, i.e., an agreement to distribute the drugs; (2)
that the defendant knew of the conspiracy; and (3) that the defendant intentionally
joined the conspiracy.” United States v. Rolon–Ramos, 502 F.3d 750, 754 (8th Cir.
2007) (citation omitted). 4 “In a drug conspiracy case, . . . the government is not
required to present direct evidence of an explicit agreement; juries may rely upon

      4
        Smith was charged with, and convicted of, conspiracy to distribute more than
500 grams of methamphetamine. He does not argue that the evidence is insufficient
as to quantity.
                                       -9-
circumstantial evidence to discern a tacit agreement or understanding between the
co-conspirators.” United States v. Hodge, 594 F.3d 614, 618 (8th Cir. 2010).

       There was plenty of evidence to show a conspiracy. At trial, the Government
brought forward many witnesses who testified about working with Smith at various
links in his drug distribution chain. Pray testified that she made multiple trips with
Smith to Kansas City and Colorado Springs to acquire methamphetamine from
Smith’s distributors. Pray also testified that she distributed methamphetamine with
Smith for six years. Shields testified that she sold about half of a pound of
methamphetamine for Smith.              Ross similarly testified to distributing
methamphetamine for Smith, and St. Cloud testified that she purchased
methamphetamine from Smith’s distributors. These relationships existed over a
prolonged period, and a reasonable jury could find a methamphetamine distribution
model agreed to by at least one of these participants.

        Smith challenges the reliability of these witnesses because they were
impeached at trial. But in reviewing the sufficiency of the evidence, “[i]t is
axiomatic that we do not pass upon the credibility of witnesses or the weight to be
given their testimony.” United States v. Clay, 618 F.3d 946, 950 (8th Cir. 2010)
(citation omitted). “Credibility determinations are uniquely within the province of
the trier of fact, and are entitled to special deference.” United States v. Goodale, 738
F.3d 917, 923 (8th Cir. 2013) (citation omitted). We see no reason to upset the jury’s
credibility determinations here.

                                          V.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -10-